Citation Nr: 1211473	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to an initial evaluation in excess of 10 percent for residuals of a right knee injury with mild degenerative changes and chondromalacia of the patella.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January 1999 to May 1999 and from February 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was most recently brought before the Board in January 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. The competent evidence of record indicates the Veteran has not been diagnosed with a chronic lumbar spine disability at any point during the appeal period.

2. The Veteran's right knee disability is manifested by no more than subjective symptoms of painful motion with objective evidence of degenerative arthritis with noncompensable limitation of motion on flexion.  There is no evidence of ankylosis; subluxation, instability, or laxity; or impairment to the tibia or fibula.


CONCLUSIONS OF LAW

1. A lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2. The criteria for an initial evaluation in excess of 10 percent for residuals of a right knee injury with mild degenerative changes and chondromalacia of the patella have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 and 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as the claim for an increased initial rating, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  He received notification prior to the initial unfavorable agency decision through a May 2005 notice letter, with additional notice having been sent in August 2006.  The Veteran's claim was subsequently readjudicated, most recently in a February 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 .

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been provided VA examinations in relation his disability on appeal, most recently in January 2012.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159 (c)(4) ; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a discussion of relevant symptomatology and an opinion with rationale regarding the Veteran's lumbar spine.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded in January 2012 for additional development.  Specifically, the Board instructed that a September 2011 supplemental statement of the case be resent to the Veteran, and also ordered a VA medical opinion be obtained regarding the Veteran's service connection claim.  The Veteran was provided a copy of the September 2011 supplemental statement of the case in January 2012, and a VA medical opinion was also obtained in January 2012, which the Board has found to be adequate.  As such, there has been substantial compliance with the January 2012 remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 269, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran maintains he suffers from a lumbar spine disability as directly related to his period of active service.  After reviewing the record in its entirety, the Board notes that, while the record indicates the Veteran suffered from back pain in service (see, e.g., April 2004 post-deployment questionnaire), the preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with a chronic lumbar spine disability.  

Significantly, the Board observes a VA general medical examination was provided in June 2005.  Following a physical examination of the Veteran, the VA examiner noted the Veteran suffered a remote lumbar strain with a current normal examination.  Following radiological testing, which showed mild disc narrowing at L5-S1, there is a hand-written diagnosis of degenerative disc disease of the lumbar spine.  A second VA examination was provided in November 2010, which also included radiological testing.  The November 2010 radiology report notes alignment of the vertebral bodies is satisfactory, and intervertebral disc spaces are normal.  The examination was noted to be within normal limits, and presence of any significant abnormality is not suspected.  The VA examiner noted that no lower back pathology is identified, stating that the Veteran presents with intermittent mechanical low back pain.

In January 2012, the Board remanded the Veteran's claim to obtain a medical opinion addressing the discrepancy between the June 2005 and November 2010 examination reports.  Following a review of the claims folder, the VA examiner noted the June 2005 diagnosis of degenerative disc disease of the lumbar spine is "obviously" an error.  In this regard, the examiner noted that it "is not medically possible to have these findings on [an] xray in 2005 and then have a normal xray in November 2005."  In this regard, the examiner noted that these conditions do not disappear over time, but rather progress.  In summation, the VA examiner found that the Veteran does not have a diagnosable lumbar spine condition.

In deciding whether the Veteran has a current diagnosis of a lumbar spine disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In the instant case, the Board finds the hand-written diagnosis of degenerative disc disease contained in the June 2005 is not probative enough to warrant entitlement to service connection for a lumbar spine disability.  In this regard, the basis for such a diagnosis is unclear, as the accompanying radiological report does not diagnose the condition.  Furthermore, the Board notes there is no other medical evidence, to include treatment records, to support such a finding.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a medical opinion or diagnosis without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In comparison, the November 2010 VA examination report and January 2012 VA medical opinion contains a clinical basis for determining the Veteran does not suffer from lumbar spine disability, namely the November 2010 radiology report specifically finding the Veteran's lumbar spine in general, and intervertebral disc spaces specifically, to be normal.  As such, the Board assigns greater probative weight to the November 2010 VA examination report and January 2012 VA medical opinion.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board acknowledges the Veteran complains of low back pain.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board has also considered whether the June 2005 VA examination report is indicative that the Veteran may have suffered a lumbar spine disability that has resolved over the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  However, as discussed above, the January 2012 VA medical opinion specifically finds that it is medically impossible for degenerative disc disease to resolve over time.  Therefore, the June 2005 VA examination report may not be relied upon to award service connection for the disorder on such a basis.

Accordingly, for the reasons discussed above, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II. Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran is currently service-connected for residuals of a right knee injury with mild degenerative changes and chondromalacia of the patella, assigned an initial 10 percent disability evaluation pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5010 (2011).  The Veteran contends that his right knee disability is currently characterized by limitation of motion due to constant pain and discomfort.  As such, he contends that he is entitled to a disability rating in excess of 10 percent for his service-connected right knee disability.

Diagnostic Code 5010 is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis.  The Veteran is not, however, separately rated under Diagnostic Codes 5260 or 5261 for limitation of motion of the knee or under Diagnostic Code 5257 for instability of the left knee.  Under such circumstances, the Board will therefore consider (1) whether the Veteran is entitled to a rating in excess of 10 percent for any limitation of motion of the right knee for the appropriate period, and (2) whether the Veteran is entitled to a separate rating for any instability of the right knee.  With regards to the first issue, the Board will consider whether the Veteran is entitled to a higher rating under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261.  The Veteran's right knee disability, as manifested by degenerative changes, may be assigned separate ratings under Diagnostic Codes 5260, and 5261.  See VAOPGCPREC 9-2004.

Increased Evaluation Based on Limitation of Motion

As noted above, the Veteran's right knee disability is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5010 (2011).  This diagnostic code provides that arthritis due to trauma is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2011), pertinent to degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71 , Plate II (2011).

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261 (2011).  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The Veteran's right knee disorder is currently evaluated as 10 percent disabling under Diagnostic Code 5010 because there is X-ray evidence of degenerative arthritis and objective evidence of limitation of motion.  As was previously discussed, in considering the Veteran's limitation of motion of his left knee disability, the Board must consider whether he is entitled to a higher disability rating under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261.  As noted above, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors.

After careful review of the record, the Board finds that the competent medical evidence of record does not support an evaluation in excess of 10 percent at any point during the appeal period.  A June 2005 VA examination report indicates that the Veteran exhibited flexion of the right knee to 120 degrees with full flexion to zero degrees.  Although the Veteran reported crepitus with compression to the right patella, the examination report notes range of motion was not additionally limited by weakness, fatigability or incoorindation on repetitive motion.  See DeLuca, supra.  At a November 2006 VA contract examination, the Veteran exhibited flexion of the right knee limited by pain to 130 degrees with full extension to zero degrees.  The examiner noted there was no additional limitation of motion after repetitive use due to fatigue, weakness, lack of endurance or incoordination.  See DeLuca, supra.  Finally, a June 2010 VA examination report notes the Veteran complained of some popping and catching of the right knee.  Range of motion was found to be 135 degrees of flexion with full extension to zero degrees.  There was no pain, fatigue, weakness, or incoordination with repetitive motion.  See DeLuca, supra.

The Board notes that none of the Veteran's examinations, nor any other competent evidence of record, reveals flexion limited to 60 degrees or extension limited to 5 degrees.  Thus, the Board finds that the Veteran is not entitled to a separate compensable rating under the schedular criteria of Diagnostic Codes 5260 or 5261.  The evidence of record does, however, demonstrate that the Veteran does not have full flexion in his right knee.  In addition, there is x-ray evidence of degenerative arthritis in the right knee and subjective complaints of pain.  In light of the evidence above, the Board finds that the Veteran's current 10 percent evaluation under Diagnostic Code 5010 is appropriate.

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his right knee.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of this joints to less than those levels discussed above and, as such, does not serve as a basis for an increased evaluation for orthopedic manifestations of the Veteran's service-connected right knee disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected right knee disability warrants an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right knee disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's right knee disability at any point during the appeal period.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to a Separate Evaluation Based on Instability

Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257 (2011).

The Board finds that a separate evaluation under Diagnostic Code 5257 is not warranted for the right knee, as the Veteran's complaints of instability are not supported by the objective clinical findings.  The Veteran demonstrated a negative Lachman's test for ligament laxity at his June 2005 VA examination.  In addition, the November 2006 VA contract examination report indicates the Veteran walked with a normal gait without assistive device.  Further, the medial and lateral ligaments stability test and meniscus test of the right knee were both within normal limits.  Finally, the June 2010 VA examination report notes the Veteran walked with a normal gait.  The right knee was stable to varus an valgus stress testing, and Lachman, anterior/posterior drawer and McMurray testing were each negative.  None of the VA examinations nor any competent evidence of record indicates subluxation of the right knee.  As such, the preponderance of the evidence is against the award of a separate evaluation for instability of the right knee.  

Additional Considerations

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected right knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.

As a final note, the discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his right knee disability is primarily manifested by pain, tenderness and limitation of motion.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected disability.  The Board notes the Veteran has not asserted, nor does the evidence suggest, that the Veteran is unemployable.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

Service connection for a lumbar spine disability is denied.

An initial evaluation in excess of 10 percent for residuals of a right knee injury with mild degenerative changes and chondromalacia of the patella is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


